RENDERED: JULY 9, 2021; 10:00 A.M.
                              NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2017-CA-0714-MR

JAMES R. THOMAS                                                       APPELLANT


                      APPEAL FROM OWEN CIRCUIT COURT
v.                    HONORABLE R. LESLIE KNIGHT, JUDGE
                           ACTION NO. 12-CR-00018


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                     OPINION
                              REVERSING & REMANDING

                                        ** ** ** ** **

BEFORE: CALDWELL, JONES, AND TAYLOR, JUDGES.

CALDWELL, JUDGE: Appellant James R. Thomas appeals the Owen Circuit

Court’s denial of his motion for relief pursuant to RCr1 11.42 relief. We reverse

the circuit court’s order and remand this matter with instructions.




1
    Kentucky Rules of Criminal Procedure.
                                    FACTS

            James R. Thomas (Thomas) was convicted in the Owen Circuit Court

of manufacturing methamphetamine, first-degree possession of a controlled

substance, possession of drug paraphernalia, possession of marijuana, and the

jury found him to be a first-degree persistent felony offender (PFO). He was

sentenced to a total of twenty-three years’ imprisonment and assessed a

$1,000 fine. His conviction and sentence were affirmed on direct appeal by

the Kentucky Supreme Court in 2013-SC-0550-MR, in an unpublished

Opinion rendered on October 29, 2015.

            In 2016, Thomas filed a pro se motion for relief pursuant to RCr

11.42, alleging several instances of ineffective assistance of trial counsel.

Thomas alleged counsel was ineffective for failing to properly investigate

and prepare a defense for trial. Specifically, Thomas complained that his

counsel did not review phone records which would have refuted allegations

made during a pre-trial suppression hearing and failed to conduct a proper

investigation prior to the hearing. Such investigation could have provided

evidence to contest the allegation that incriminating evidence was found in

plain view by police. He also alleged that counsel should have introduced a




                                       -2-
recorded interview conducted of him and his wife, which would have been

exculpatory of his role in the crimes charged.

              In response, the circuit court issued an order denying relief. The

order contained no findings of fact or conclusions of law. It simply held that

because Thomas had been found guilty by a jury and that conviction had been

upheld on appeal by the Kentucky Supreme Court, his claims in the post-

conviction motion were without merit. When Thomas filed a motion

requesting specific findings of fact and conclusions of law, such was

summarily denied. He appealed.2

                              STANDARD OF REVIEW

              A denial of an RCr 11.42 motion is reviewed on appeal for an abuse

of the circuit court’s discretion. Bowling v. Commonwealth, 981 S.W.2d 545, 548

(Ky. 1998). Abuse of discretion has been defined as being arbitrary, unreasonable,

unfair, or unsupported by sound legal principles. Commonwealth v. English, 993

S.W.2d 941, 945 (Ky. 1999) (citations omitted).




2
  Although the circuit court appointed Thomas counsel in his appeal of the denial of post-
conviction relief, because the Owen Circuit Clerk did not transmit the record to the Court of
Appeals, the Department of Public Advocacy (DPA) was not timely notified of the appointment.
Once it was made aware, DPA filed a motion for belated appeal, which was denied. A motion
for discretionary review was filed, by appointed counsel, and the Kentucky Supreme Court
reversed the Court of Appeals and Thomas now, through counsel, prosecutes this appeal.

                                             -3-
                                   ANALYSIS

            When a motion filed pursuant to RCr 11.42 alleges instances of

ineffectiveness of counsel, the veracity of which cannot be refuted by a review of

the record of proceedings, an evidentiary hearing must be held. Such is axiomatic.

            In Fraser v. Commonwealth, the Kentucky Supreme Court clearly laid

out a roadmap for review of post-conviction motions seeking relief from

conviction for collateral matters, highlighting when evidentiary hearings and

appointments of counsel are required.

            These provisions establish the following procedural steps
            with respect to an evidentiary hearing and the
            appointment of counsel:

            1. The trial judge shall examine the motion to see if it is
            properly signed and verified and whether it specifies
            grounds and supporting facts that, if true, would warrant
            relief. If not, the motion may be summarily dismissed.
            Odewahn v. Ropke, Ky., 385 S.W.2d 163, 164 (1964).

            2. After the answer is filed, the trial judge shall determine
            whether the allegations in the motion can be resolved on
            the face of the record, in which event an evidentiary
            hearing is not required. A hearing is required if there
            is a material issue of fact that cannot be conclusively
            resolved, i.e., conclusively proved or disproved, by an
            examination of the record. Stanford v. Commonwealth,
            Ky., 854 S.W.2d 742, 743-44 (1993), cert. denied, 510
            U.S. 1049, 114 S.Ct. 703, 126 L.Ed.2d 669 (1994); Lewis
            v. Commonwealth, Ky., 411 S.W.2d 321, 322 (1967).
            The trial judge may not simply disbelieve factual
            allegations in the absence of evidence in the record
            refuting them. Drake v. United States, 439 F.2d 1319,
            1320 (6th Cir.1971).

                                         -4-
             3. If an evidentiary hearing is required, counsel must be
             appointed to represent the movant if he/she is indigent
             and specifically requests such appointment in writing.
             Coles v. Commonwealth, Ky., 386 S.W.2d 465 (1965). If
             the movant does not request appointment of counsel, the
             trial judge has no duty to do so sua sponte. Beecham v.
             Commonwealth, Ky., 657 S.W.2d 234, 237 (1983).

             4. If an evidentiary hearing is not required, counsel need
             not be appointed, “because appointed counsel would [be]
             confined to the record.” Hemphill v. Commonwealth,
             Ky., 448 S.W.2d 60, 63 (1969). (However, the rule does
             not preclude appointment of counsel at any stage of the
             proceedings if deemed appropriate by the trial judge.)

59 S.W.3d 448, 452-53 (Ky. 2001) (emphasis added).

             In the present case, though Thomas does not so argue, the circuit court

wholly failed to indicate in the order denying relief that the factual allegations

Thomas made in his pro se motion were refutable by the record. Rather, the circuit

court displayed that it applied a wholly incorrect analysis by stating “[t]he

Kentucky Supreme Court affirmed the conviction on October 29, 2015. These

issues have been appealed and the jury verdict affirmed. This [c]ourt finds the

movant’s claims are totally without merit and therefore DENIES the Motion.”

             The allegations raised in a motion pursuant to RCr 11.42 involve

issues not commonly dealt with on direct appeal of a conviction, i.e., concerns

about the adequacy of the representation provided by counsel, rather than errors at

trial. Trial errors often involve jurisdiction, procedure, the quantum of evidence,


                                          -5-
and jury issues. The failure of counsel to object at trial to an anomaly in one of

these areas could be the standard for a post-conviction allegation of ineffective

assistance of counsel, but the anomaly itself is properly before the court on direct

appeal. The standard by which assistance of counsel is adjudged is whether the

attorney’s particular conduct was deficient as measured by the objective standard

of reasonableness under “prevailing professional norms,” and, if it is found to be

so, whether counsel’s error resulted in a reasonable probability that the outcome

would have been different. Strickland v. Washington, 466 U.S. 668, 688, 104 S.

Ct. 2052, 2065, 80 L. Ed. 2d 674 (1984); Gall v. Commonwealth, 702 S.W.2d 37

(Ky. 1985), as modified on denial of reh’g (Feb. 6, 1986).

             When the circuit court stated that relief was denied because the

Kentucky Supreme Court had affirmed the conviction, such was simply not an

appropriate analysis of the allegations contained in the RCr 11.42 motion. The

errors alleged in the motion involved matters not presented on direct appeal, nor

were they issues that would have properly been presented on direct appeal.

             We note that Thomas did not frame the issue as we have analyzed it,

rather focusing on the lack of adequate findings of fact and conclusions of law

contained in the order. In any event, it is the “findings” articulated in the order

with which we disagree, both their content and their breadth.




                                          -6-
                                 CONCLUSION

             We reverse the order of the circuit court and remand for a proper

analysis of the claims raised in the RCr 11.42 motion. We caution the circuit court

that if the claims cannot be refuted by the record, an evidentiary hearing must be

held. Fraser, supra, at 452.



             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Andrea Reed                               Daniel Cameron
Frankfort, Kentucky                       Attorney General of Kentucky

                                          Ken W. Riggs
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                         -7-